DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/18 was filed after the mailing date of 10/2/18.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: flame detection signal reception unit, image processing unit, fire determination unit, alarm signal output unit, and communication module in claims 3 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poe et al (US20110085030).
Regarding claim 1, Poe discloses an intelligent flame detection apparatus using an infrared thermogram, the apparatus comprising: 
a housing (22-28 in fig. 1); 
a flame sensor mounted on the housing (20,20b in fig. 1, one of ordinary skill in the art would be able to attach the camera to the housing), and configured to detect a 
an infrared thermographic camera mounted on the housing (20, 20a in fig. 1. para. [0040], camera 20a is an infrared camera. One of ordinary skill in the art would be able to attach the camera to the housing), and configured to acquire a thermogram of the monitoring area (fig. 1, para. [0042], First camera 20a identifies and acquires flare 12 or burner 14, and distinguishes between a plurality of flares 12 or burners 14); and 
a control board configured to perform image processing (24,30 in fig. 5A) adapted to determine whether the flame within the monitoring area is a flame attributable to a real fire or an artificial flame allowed in advance through image processing of the thermogram photographed by the infrared thermographic camera and processing of sensing data acquired by the flame sensor (para. [0011], [0048]-[0049], The image processing algorithm is hosted on the image processor, and is adapted to analyze the electronic image, wherein the image processing algorithm discriminates between the flare and the atmosphere; A third image processing algorithm 26c provides for de-integration of flame 56 within flare 12 and/or burner 14 into individualized pixels, thereby identifying and grouping the pixels into a plurality of spectral color groupings; the image processing algorithm additionally provides for pixel counting and determining flame quality conclusions therefrom. The flame is interpreted to be a real flame).


.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poe et al (US20110085030) in view of Chen (US20060209184) and Westmacott et al (US20180114430).
Regarding claim 3, Poe teaches an intelligent flame detection apparatus wherein the control board includes: 

an image processing unit configured to perform image processing adapted to determine whether the flame within the monitoring area is a flame attributable to a real fire or an artificial flame allowed in advance based on the thermogram of the flame photographed by the infrared thermographic camera (para. [0011], [0048]-[0049], The image processing algorithm is hosted on the image processor, and is adapted to analyze the electronic image, wherein the image processing algorithm discriminates between the flare and the atmosphere; A third image processing algorithm 26c provides for de-integration of flame 56 within flare 12 and/or burner 14 into individualized pixels, thereby identifying and grouping the pixels into a plurality of spectral color groupings; the image processing algorithm additionally provides for pixel counting and determining flame quality conclusions therefrom. The flame is interpreted to be a real flame).

Poe fails to teach a fire determination unit configured to determine whether a fire signal has been generated by comparing a size of the flame with a reference value; 
an alarm signal output unit configured to output a fire alarm signal in response to a fire occurrence signal output from the fire determination; and


Chen teaches a fire determination unit configured to determine whether a fire signal has been generated (S205 in fig. 8) by comparing a size of the flame with a reference value (S203 in fig. 8, para. [0007], [0063], The method comprises capturing images of a predetermined area, detecting number of flame pixels of each image, generating a value according to the number of flame pixels of each image, and comparing values generated from images captured within a predetermined time interval to generate a comparison result); and
an alarm signal output unit configured to output a fire alarm signal in response to a fire occurrence signal output from the fire determination unit (S207 in fig. 8).

Therefore taking the combined teachings of Poe and Chen as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Chen into the apparatus of Poe. The motivation to combine Chen and Poe would be to give early fire alarm information (para. [0003] of Chen).

Westmacott teaches a communication module configured to perform communication with a smart device possessed by a user (para. [0023], [0105]-[0106], providing notifications of the existence of the objects of interest comprises the fire alarm devices sending a list of the objects of interest to a user device).



Regarding claim 4, the modified invention of Poe teaches an intelligent flame detection wherein the control board performs control such that the infrared thermographic camera performs photographing (para. [0046] of Westmacott) adapted to determine whether a human is present within the monitoring area when, as a result of the image processing (para. [0053], [0103]-[0104] of Westmacott, The fire alarm system 102 determines the existence of objects of interest 102 within the premises 90 and stores any determined objects of interest 58 to the database 126. In examples, objects of interest 58 include persons 60 and pets 88), the flame is not an allowed flame, a value of infrared rays radiated from the flame is larger than an allowable infrared ray value, or a value of ultraviolet rays radiated from the flame is larger than an allowable ultraviolet ray value (406 in fig. 3A and para. [0065], [0071] of Westmacott).


Regarding claim 5, the modified invention of Poe teaches an intelligent flame detection apparatus wherein when the user inputs (422-1 in fig. 1 and para. [0052] of Westmacott, User devices 103 include a display screen 122-1 and an application 422-1 .


Claims 6, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poe et al (US20110085030) in view of Chen (US20060209184).
Regarding claim 6, Poe teaches an intelligent flame detection method using an infrared thermogram, the method comprising: 
i) detecting, by a flame sensor (20,20b in fig. 1), a flame present in a corresponding monitoring area (para. [0042], Second camera 20b is adapted to electronically capture an image associated with flare 12 and/or burner 14, which includes a flame therewith); 

iii) performing, by an image processing unit of a control board (24,30 in fig. 5A), image processing adapted to determine whether the flame within the monitoring area is a flame attributable to a real fire or an artificial flame allowed in advance based on the acquired thermogram (para. [0011], [0048]-[0049], The image processing algorithm is hosted on the image processor, and is adapted to analyze the electronic image, wherein the image processing algorithm discriminates between the flare and the atmosphere; A third image processing algorithm 26c provides for de-integration of flame 56 within flare 12 and/or burner 14 into individualized pixels, thereby identifying and grouping the pixels into a plurality of spectral color groupings; the image processing algorithm additionally provides for pixel counting and determining flame quality conclusions therefrom. The flame is interpreted to be a real flame).
 
Poe fails to teach determining, by a fire determination unit, whether a fire signal has been generated by comparing a size of the flame based on the image processing with a reference value; and 
outputting, by an alarm signal output unit, a fire alarm signal in response to a fire occurrence signal output from the fire determination unit.


outputting, by an alarm signal output unit, a fire alarm signal in response to a fire occurrence signal output from the fire determination unit (S207 in fig. 8).

Therefore taking the combined teachings of Poe and Chen as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Chen into the method of Poe. The motivation to combine Chen and Poe would be to give early fire alarm information (para. [0003] of Chen).


Regarding claim 8, the modified invention of Poe teaches an intelligent flame detection method wherein performing the image processing at step iii) comprises: 
determining whether a flame is present within the monitoring area (para. [0042] of Poe, S201-S203 in fig. 8 of Chen); 
when the flame is present within the monitoring area (S203 in fig. 8 of Chen), determining coordinates and size of the flame (S203 in fig. 8 and para. [0007], [0063] of Chen, The method comprises capturing images of a predetermined area, detecting 
when the determined flame is an allowed flame (output “No” after S204 in fig. 8 of Chen), outputting a non-fire signal (it would be obvious to output a signal with the result before returning to step S202).


Regarding claim 13, the modified invention of Poe teaches an intelligent flame detection method wherein regardless of whether a human is present within the monitoring area, when, as a result of the image processing, it is determined that the size of the flame is larger than a reference value by comparing the size of the flame within the monitoring area with a reference value (fig. 5 and para. [0007], [0063] of Chen, The method comprises capturing images of a predetermined area, detecting number of flame pixels of each image, generating a value according to the number of flame pixels of each image, and comparing values generated from images captured within a predetermined time interval to generate a comparison result), a fire determination unit outputs a fire signal for a fire alarm (S207 in fig. 8 of Chen).

Claims 7, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poe et al (US20110085030) and Chen (US20060209184) in view of Westmacott et al (US20180114430).
Regarding claim 7, the modified invention of Poe teaches an intelligent flame detection method further comprising, before the image processing, registering the artificial flame in the control board (para. [0034], [0047] of Chen, the background illumination may affect the saturation of flame or generate a flame-like alias in color, and then result in a false flame-detection. It would be obvious to input the background characteristics) as a flame allowed in advance via a communication module (para. [0034], [0036] of Chen, To avoid being confused by the background illumination, the saturation value of the pixel detected should be over a threshold. It would be obvious to input the threshold in advance).

Poe fails to teach inputting the artificial flame by using the smart device possessed by the user. However Westmacott teaches inputting fire parameters using a smart device (422-1 in fig. 1 and para. [0052], User devices 103 include a display screen 122-1 and an application 422-1 that executes on the user device 103 for accessing and and/or configuring the fire alarm panel 102 and the fire alarm devices. The application 422-1 displays information on the display screen 122-1 that enables the operator 70 to interact with the application 422-1 for management and configuration of the components of the fire alarm system 100).
Therefore taking the combined teachings of Poe and Chen with Westmacott as a whole, it would have been obvious to one of ordinary skill in the art at the time the 


Regarding claim 10, the modified invention of Poe fails to teach an intelligent flame detection method wherein when, as a result of the image processing, it is determined that the flame is not an allowed flame, a currently infrared ray value is larger than an allowable infrared ray value, or a current ultraviolet ray value is larger than an allowable infrared ray value, determining whether a human is present within the monitoring area by using the infrared thermographic camera is performed.
However Westmacott teaches wherein when, as a result of the image processing, it is determined that the flame is not an allowed flame, a currently infrared ray value is larger than an allowable infrared ray value, or a current ultraviolet ray value is larger than an allowable infrared ray value (406 in fig. 3A and para. [0065], [0071] of Westmacott), determining whether a human is present within the monitoring area (para. [0053], [0103]-[0104] of Westmacott, The fire alarm system 102 determines the existence of objects of interest 102 within the premises 90 and stores any determined objects of interest 58 to the database 126. In examples, objects of interest 58 include persons 60 and pets 88) by using the infrared thermographic camera is performed (para. [0046] of Westmacott).
Therefore taking the combined teachings of Poe and Chen with Westmacott as a whole, it would have been obvious to one of ordinary skill in the art at the time the 


Regarding claim 12, the modified invention of Poe teaches an intelligent flame detection method wherein when it is determined that a human is present within the monitoring area (para. [0053], [0103]-[0104] of Westmacott, The fire alarm system 102 determines the existence of objects of interest 102 within the premises 90 and stores any determined objects of interest 58 to the database 126. In examples, objects of interest 58 include persons 60 and pets 88), determining, by the image processing unit, coordinates of the human (para. [0014], [0072] of Westmacott, The fire alarm system additionally determines locations of the objects of interest relative to the areas in the premises within which the fire alarm devices are deployed, from the audio and/or image information captured by the fire alarm devices), determining, by the image processing unit, adjacency between the human and the flame (para. [0126] of Westmacott, The fire alarm panel 102 generates a floorplan graphic 414 from the floorplan for "at a glance" visual indication of fire conditions and/or objects of interest 58 within each room 133 or monitored area within the premises 90 for operators and first responders), and continuously monitoring, by the image processing unit, a variation in the size of the flame are performed (S205- S206 in fig. 8, para. [0053] of Chen), and a fire determination unit outputs a fire signal for a fire alarm when the size of the flame is larger than a reference value (S207 in fig. 8 of Chen).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poe et al (US20110085030) and Chen (US20060209184) in view of Rose-Pehrsson et al (US20080036593).
Regarding claim 9, the modified invention of Poe teaches an intelligent flame detection method which outputs the non-fire signal (output “No” after S204 in fig. 8 of Chen) but fails to teach wherein an infrared or ultraviolet ray value input from the current flame sensor is converted into a background value, and then the image processing is re-performed again when the infrared or ultraviolet ray value input from the flame sensor is equal to or larger than the resulting background value.
However Rose-Pehrsson teaches wherein an infrared or ultraviolet ray value input from the current flame sensor (para. [0029]) is converted into a background value (para. [0079], background levels), and then the image processing is re-performed again when the infrared or ultraviolet ray value input from the flame sensor is equal to or larger than the resulting background value (para. [0079], the axonX system was capable of resetting alarms and background levels dynamically).
Therefore taking the combined teachings of Poe and Chen with Rose-Pehrsson as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Rose-Pehrsson into the method of Poe and Chen. The motivation to combine Rose-Pehrsson, Chen and Poe would be to improve fire detection (para. [0012] of Rose-Pehrsson).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poe et al (US20110085030), Chen (US20060209184) and Westmacott et al (US20180114430) in view of Weisbach et al (US20110297828).
Regarding claim 11, the modified invention of Poe fails to teach an intelligent flame detection method wherein determining whether a human is present within the monitoring area is performed by detecting the human and acquiring coordinates of the human by filtering out a specific temperature band within the thermogram photographed by the infrared thermographic camera.
However Weisbach teaches filtering out a specific temperature band within a thermogram photographed by an infrared thermographic camera to detect a human and coordinates of the human (para. [0012], [0014], One example of this is the use of thermal imaging cameras by firefighters. Both the high temperatures of the source of fire and the low temperatures of humans to be rescued in the area of the fire shall be detected here in the image simultaneously in case of a firefighting mission. The area of the fire is interpreted to be a location. It would be obvious to filter out high temperatures using the filter described in para. [0076]-[0077]).
Therefore taking the combined teachings of Poe, Chen and Westmacott with Weisbach as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Weisbach into the method of Poe, Westmacott and Chen. The motivation to combine Weisbach, Westmacott, Chen and Poe would be to reduce noise and drift of pixel signals while reducing amount of memory needed for buffering and processing (para. [0022] of Weisbach).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663